

116 HR 8082 IH: Freight Rail Assistance and Investment to Launch Coronavirus-era Activity and Recovery Act of 2020
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8082IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Schneider (for himself, Mr. LaHood, Mr. Lipinski, Mr. Crawford, Mr. Blumenauer, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit to encourage the replacement or modernization of inefficient, outdated freight railcars, and for other purposes.1.Short titleThis Act may be cited as the Freight Rail Assistance and Investment to Launch Coronavirus-era Activity and Recovery Act of 2020 or the Freight RAILCAR Act of 2020.2.Qualified freight railcar credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Qualified freight railcar credit(a)General ruleFor purposes of section 38, the qualified freight railcar credit determined under this section for the taxable year is an amount equal to 50 percent of the sum of—(1)the qualifying replacement or modernization amount,(2)the qualifying scrap amount, and(3)the qualifying railcar facility and technology modernization amount. (b)DefinitionsIn this section—(1)Qualifying replacement or modernization amountThe term qualifying replacement or modernization amount means—(A)the basis of any newly built qualified freight railcar placed in service by the taxpayer during the taxable year, plus(B)the qualified freight railcar modernization expenditures of the taxpayer for the taxable year.(2)Qualifying scrap amountThe term qualifying scrap amount means— (A)the depreciated value of a qualified freight railcar, as such value is defined and calculated in accordance with the Association of American Railroads Interchange Rules, less(B)the sum of scrap and part out net proceeds received by the taxpayer for such qualified freight railcar.(3)Qualifying railcar facility and technology modernization amountThe term qualifying railcar facility equipment and technology modernization amount means total expenditures chargeable to capital account by a qualified railway supply company—(A)for re-equipping and enhancing the infrastructure of an existing qualified facility for the manufacture, repair, or modernization of railcars, which—(i)enables such facility, after such improvements, to modernize railcars such that they will meet the requirements of the Association of American Railroads Standard S–286 or the design standards set forth in the Pipeline and Hazardous Materials Safety Administration’s HM–251 final rule (as amended by HM–251C), or(ii)enables such facility to implement enhanced controls to meet environmental standards including emissions limits under the Clean Air Act or wastewater standards under the Clean Water Act and corresponding state/local requirements, or(B)is associated with the deployment of technology, including equipment, used by any owner of a qualified freight railcar or an existing qualified facility to manufacture, repair, or modernize railcars or to manufacture railcar components that improves the efficiency, quality, or safety of railcar or railcar component manufacturing, repair, modernization or fleet management operations.(4)Newly built replacement railcarThe term newly built replacement railcar means a qualified freight railcar which—(A)is built after the date of the enactment of this section, and(B)is ordered or originally placed in service before January 1, 2025.(5)OriginatesThe term originates refers to the country of origin of a part, component, subassembly or finished product, as described in the Rules of Origin of Article 4.2 of the United States–Mexico–Canada Agreement (19 U.S.C. 4531(c)) or any subsequent free trade agreement between the United States, Mexico, and Canada.(6)Qualified railway supply companyThe term qualified railway supply company means an entity that manufactures, repairs, modernizes or owns a qualified freight railcar or manufactures components for qualified freight railcars, that is not an entity that would be ineligible for an award of a contract or subcontract under 49 U.S.C. 5323(u).(7)Qualified freight railcar(A)In generalThe term qualified freight railcar means a freight railcar that—(i)is either acquired or modernized by the taxpayer after the date of the enactment of this section, (ii)meets the significant improvement requirements for capacity, fuel efficiency, or performance of subparagraph (B), (iii)originates from a qualified railway supply company and was built in a qualified facility, and(iv)with respect to which no credit under this section has been previously claimed by any taxpayer. (B)Significant improvement requirements(i)In generalA freight railcar shall be treated as meeting significant improvement requirements for capacity, fuel efficiency, or performance if—(I)in the case of a newly built replacement railcar, the taxpayer certifies—(aa) such railcar is owned by the taxpayer, and(bb)that—(AA)such railcar replaces two freight railcars owned by the taxpayer that were in service within the 48 months preceding the taxable year, and (BB)such freight railcars were scrapped and permanently removed from the AAR Umler System master file during the taxable year, and(II)in the case of a freight railcar that is modernized, the taxpayer certifies that the modernization has resulted in a significant improvement in capacity, fuel efficiency or performance.(ii)Significant improvementFor purposes of this paragraph, an improvement in capacity or fuel efficiency and performance with respect to a modernized freight railcar shall be treated as a significant improvement if—(I)such capacity or fuel efficiency, as the case may be, is increased by at least 8 percent, or(II)in the case of performance, the qualified freight railcar meets the requirements of the Association of American Railroads Standard S–286 or is modernized to meet the design standards set forth in final rule HM–251 of the Pipeline and Hazardous Materials Safety Administration (as amended by HM–251C).(C)ModernizedThe term modernized means a modification, retrofit, conversion or rebuild for the purpose of meeting capacity, fuel efficiency, or performance criteria identified in subparagraph (B)(ii).(8)Qualified freight railcar modernization expenditureThe term qualified freight railcar significant improvement expenditure means any amount paid or incurred—(A)in connection with the modernization of a freight railcar resulting in such railcar being designated a qualified freight railcar, and(B)which is properly chargeable to a capital account with respect to such freight railcar.(9)Qualified facilityThe term qualified facility means a facility that is not owned by an entity that would be ineligible for an award of a contract or subcontract under 49 U.S.C. 5323(u).(c)Special rules(1)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.(2)Credit treated as refundableIn the case of any taxable year in which the taxpayer is allowed a credit under subsection (a)(1) and is unable to utilize such credit as an offset to their regular tax liability, the taxpayer may elect to have such credit treated as an overpayment and refunded to the taxpayer for such year.(3)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under subsection (a)(1) with respect to any qualified freight railcar, the basis of such railcar shall be reduced by the amount of the credit so allowed.(4)Sale-leasebackFor purposes of subsection (a)(1), if any qualified freight railcar is—(A)originally placed in service by a person after the date of the enactment of this section, and(B)sold and leased back by such person within 3 months after the railcars are originally placed in service (or, in the case of more than one railcar subject to the same lease, within 3 months after the date the final railcar is placed in service, so long as the period between the time the first railcar is placed in service and the time the last railcar is placed in service does not exceed 24 months), such railcar shall be treated as originally placed in service not earlier than the date on which such railcar is used under the leaseback referred to in this paragraph. (5)SyndicationFor purposes of subsection (a)(1), if—(A)any qualified freight railcar is originally placed in service after the date of enactment of this section by the lessor of such railcar,(B)such railcar is sold by such lessor or any subsequent purchaser within 3 months after the date such railcar was originally placed in service (or, in the case of more than one railcar subject to the same lease, within 3 months after the date the final railcar is placed in service and the time the last railcar is placed in service does not exceed 12 months), and(C)the user of such railcar after the last sale during such 3-month period remains the same as when such railcar was originally placed in service, such railcars shall be treated as originally placed in service not earlier than the date of such last sale.(6)Entities owned or controlled by state-owned enterprises ineligibleNo credit under subsection (a) shall be allowed to any taxpayer that would be ineligible for an award of a contract or subcontract under 49 U.S.C. 5323(u).(d)TerminationThis section shall not apply to any qualifying railcar facility equipment and technology modernization amount after December 31, 2023, or to any qualifying replacement or modernization amount, or any qualifying scrap amount after December 31, 2024..(b)Credit allowed as business creditSection 38(b) of the Internal Revenue Code of 1986 (relating to current year business credit) is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus and by inserting at the end thereof the following new paragraph:(34)the qualified freight railcar credit determined under section 45U..(c)Coordination with section 55Section 38(c)(4)(B) of the Internal Revenue Code of 1986 is amended by redesignating clauses (x), (xi), and (xii) as clauses (xi), (xii), and (xiii) respectively, and by inserting after clause (ix) the following new clause: (x)the qualified freight railcar credit determined under section 45U, .(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 45T the following new item:Sec. 45U. Qualified freight railcar credit..(e)Effective dateThe amendments made by this section shall apply to property placed in service, and amounts paid or incurred, after April 30, 2020.3.Report on the qualified freight railcar credit(a)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate), shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on activity with respect to the qualified freight railcar credit under section 36D of the Internal Revenue Code of 1986. (b)Report contentsThe report submitted under subsection (a) shall contain information with respect to the following:(1)The number of times the credit was claimed.(2)The number of railcars scrapped as a result of the credit.(3)The number of new railcars entered into contract as a result of the credit.(4)The number of new railcars built as a result of the credit.(5)The number of facilities modified as a result of the credit. 